Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on July 21, 2020.  As directed by the amendment: claims 1 and 32 have been amended, claims 3-8, 12-16, 18, 28 and 30 have been cancelled, and claims 33-34 have been added.  Thus, claims 1-2, 9-11, 17, 19-27, 29 and 31-34 are presently pending in this application.  Applicant’s claim amendments are sufficient to overcome the §112 rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed July 21, 2020, with respect to the rejection of claim 1 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Pollard, JR., et al. (Pollard), US 2010/0286513 A1.
Applicant’s arguments, see Remarks, filed July 21, 2020, with respect to claims 10 and 20 have been fully considered and are persuasive.  The rejections of claims 10 and 20 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9, 21-27, 29 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “…wherein, when the actuator mechanism is in the first configuration, the plunger extends into the housing through the open proximal end of the housing…”, and the first configuration is recited to be wherein a first portion of the first amount in the first fluid reservoir is expelled.  Fig. 29 depicts the first configuration as defined by the claim, and it is clear that plunger 492 does not extend within the assembly extends into the housing through the open proximal end of the housing…”.
Claims 2, 9, 21-27, 29 and 32-33 are rejected because they depend from claim 1. 
Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites “…wherein the actuator mechanism comprises at least one catch configured to engage a portion of the plunger in an interference fit…”.  The specification and figures teach a “catch” on the housing that engages the plunger assembly (360, 358 and 335, shown in Fig. 18, and also shown in a different embodiment in Fig. 3 as element 136).  For purposes of examination, claim 23 is interpreted as “…wherein the housing comprises at least one catch configured to engage a portion of the plunger assembly in an interference fit…”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 9, 21-22, 26-27, 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollard, JR., et al. (Pollard), US 2010/0286513 A1.
Regarding claim 1, Pollard discloses a syringe-based apparatus for delivering fluid (syringe assembly 10, P0028 and shown in Fig. 1) comprising: (a) a housing (barrel 50, P0028), the housing having an open proximal end (open end 56, P0030) and a distal end (distal end opposite open end 56) defining an inner volume (inner volume is the lumen of the barrel 50); (b) a plunger assembly (plunger head 44, P0028), the plunger assembly having a proximal end (proximal end opposite distal end) and a distal end (distal end at o-rings 46), wherein the plunger assembly is retained by the housing (Fig. 2); (c) a first fluid reservoir (first fluid reservoir contains fluid 66), the first fluid reservoir being defined at least partially by the housing and the plunger assembly (Fig. 2), wherein the first fluid reservoir is operably configured to retain a first amount of a first type of fluid (fluid 66, P0031); (d) an actuator mechanism (first barrel 18, P0029), the actuator mechanism being selectively attachable to the plunger assembly (Fig. 1), wherein the actuator mechanism is movable relative to the housing (Figs. 2-3), the actuator mechanism comprising a syringe body (first barrel 18, P0029); and (e) a plunger (first plunger 16, P0029) being moveable within the syringe body (Fig. 3), the plunger and the syringe body cooperating to define a second fluid reservoir (second fluid reservoir contains fluid 68), wherein the second fluid reservoir is operably configured to retain a second amount of a second type of fluid (fluid 68, P0031), wherein the first fluid reservoir and second fluid reservoir are coaxial (Fig. 2); wherein 
Regarding claim 9, Pollard discloses the apparatus of claim 1, wherein the first fluid reservoir is selectively detachable from the second fluid reservoir (Fig. 1 showing barrel 18 that contains the second fluid reservoir detached from barrel 50 wherein the first fluid reservoir is established).  
Regarding claim 21, Pollard discloses the apparatus of claim 1, wherein the first fluid reservoir has a first outlet (first outlet at luer fitting 58, P0030), the second fluid reservoir has a second outlet (second outlet at luer fitting 32, P0029), and the first outlet and second outlet are coaxial (Fig. 2).  
Regarding claim 22, Pollard discloses the apparatus of claim 1, wherein the plunger assembly and the actuator mechanism are coaxial (Fig. 2).  
Regarding claim 26, 
Regarding claim 27, Pollard discloses the apparatus of claim 1, wherein, before the actuator mechanism transitions to the first configuration, the syringe body extends out of the housing (Fig. 2).  
Regarding claim 29, Pollard discloses the apparatus of claim 1, wherein the first fluid reservoir has a first cross-sectional area (first cross-sectional area is the area of the circular opening of barrel 50), the second fluid reservoir has a second cross-sectional area (second cross-sectional area is the area of the circular opening of barrel 18), and the first cross-sectional area is greater than the second cross-sectional area (Fig. 2 showing the barrel 18 fitting within barrel 50).  
Regarding claim 33, Pollard discloses the apparatus of claim 1, wherein, when the actuator mechanism is in the second configuration, a distal end of the plunger (distal end of first plunger 16 at plunger head 20) moves to abut a proximal end (proximal end of the syringe body includes the distal end of the first reservoir within barrel 18) of the syringe body (as defined above in claim 1, in the second configuration, when the first plunger 16 is fully depressed the plunger head 20 will abut the proximal end of the barrel 18).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pollard.
Regarding claim 2, Pollard discloses the apparatus of claim 1, wherein the first type of fluid retained by the first fluid reservoir is saline (first fluid reservoir is fully capable of retaining saline), and the second type of fluid retained by the second fluid reservoir is a medicine, wherein the medicine is selected from the group consisting of epinephrine, adenosine, and valium (second fluid reservoir is fully capable of retaining a medicine, wherein the medicine is selected from the group consisting of epinephrine, adenosine, and valium).  
Pollard does not explicitly teach the first amount of the first type of fluid is from about 10 ml to about 20 ml.
Applicant’s disclosure does not indicate that the first amount of the first type of fluid is from about 10 ml to about 20 ml is critical.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to retain about 10 ml to about 20 ml in the fluid reservoir 340, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard in view of Baumann et al. (Baumann), US 3,739,947.
Regarding claim 23, Pollard discloses the apparatus of claim 1.
Pollard does not teach wherein the actuator mechanism comprises at least one catch configured to engage a portion of the plunger in an interference fit, wherein a threshold of force is required to overcome the interference fit, the threshold of force being greater than a force required to move the portion of the plunger relative to the actuator mechanism without the interference fit.  
However, Baumann teaches a storing and mixing receptacle wherein the actuator mechanism comprises at least one catch (internal annular bead 9, col. 5, lines 3-4) configured to engage a portion of the plunger in an interference fit, wherein a threshold of force is required to overcome the interference fit, the threshold of force being greater than a force required to move the portion of the plunger relative to the actuator mechanism without the interference fit.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Pollard with the internal annular bead of Bauman for the purpose of avoiding premature movement of the plunger, as taught by Baumann col. 5, lines 1-4.
Regarding claim 24, 
Regarding claim 25, Pollard in view of Baumann teaches the apparatus of claim 23, wherein the plunger comprises a syringe plunger seal (Pollard, o-rings 46, P0029) and the portion of the plunger is the syringe plunger seal.  
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Pollard in view of Polidoro et al. (Polidoro), US 2007/0073226 A1.
Regarding claim 32, Pollard discloses the apparatus of claim 1. 
Pollard does not teach the apparatus further comprising a radial projection pivotably coupled to the plunger, wherein, in an open position, the radial projection is configured to pass within the syringe body.
However, Polidoro teaches a syringe further comprising a radial projection (protrusion 108, P0166 and shown in Figs. 12-16 that is part of restrictor bobbin 100, P0164) coupled to the plunger, wherein, in an open position, the radial projection is configured to pass within the syringe body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the first plunger 16 of Pollard with the restrictor bobbin 100 of Polidoro for the purpose of preventing reuse, as taught by Polidoro, P0003.
Allowable Subject Matter
Claims 10-11, 17, 19-20, 31 and 43 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783